Citation Nr: 0017874	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-13 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
varicose veins with venous insufficiency, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, right knee, rated as noncompensable prior to 
August 20, 1997, and 10 percent disabling from August 20, 
1997.

3.  Entitlement to an increased evaluation for 
chondromalacia, left knee, rated as noncompensable prior to 
August 20, 1997, and as 10 percent disabling from August 20, 
1997.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to March 
1975 and from June 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board has determined that due process requires this case 
to be remanded for further development and readjudication of 
the veteran's service-connected bilateral varicose veins as 
separate disabilities.  In light of this, the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU) must also be remanded.  Therefore, the 
Board will only address the issues of increased ratings for 
chondromalacia of each knee in the body of this decision and 
reserve further comment on the remaining issues for the 
remand portion of this decision.

The Board also notes that the veteran's accredited 
representative, in the informal hearing presentation, dated 
in June 2000, has raised the issue of entitlement to service 
connection for psychiatric disorder secondary to the 
veteran's service-connected disabilities.  As this additional 
issue has not been adjudicated and developed, and as it is 
not intertwined with the issues on appeal, it is referred to 
the RO for appropriate action.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's service-connected bilateral patella 
chondromalacia condition was manifested by complaints of 
bilateral knee pain, and objective evidence of crepitus and 
swelling, no restriction of motion, and mild impairment due 
to pain, prior to August 20, 1997.

2.  The veteran's service-connected bilateral patella 
chondromalacia condition was manifested by complaints of 
bilateral knee pain and occasional swelling, and objective 
evidence of crepitus, and range of motion from 120 to 0 
degrees, and normal x-rays since August 20, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
chondromalacia, right knee, prior to August 20, 1997, have 
been met.  38 U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 
3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5014, 5257 
(1999).

2.  The criteria for an increased evaluation, higher than 10 
percent, for chondromalacia, right knee, from August 20, 
1997, have not been met.  38 U.S.C.A. 1131, 5107 (West 1991); 
38 C.F.R. 3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5014, 
5257 (1999).

3.  The criteria for a 10 percent rating, but no higher, for 
chondromalacia, left knee, prior to August 20, 1997, have 
been met.  38 U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 
3.321, 4.1, 4.3, 4.7, 4.71a Diagnostic Codes 5014, 5257 
(1999).

4.  The criteria for an increased evaluation, higher than 10 
percent, for chondromalacia, left knee, have not been met.  
38 U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 3.321, 4.1, 
4.3, 4.7, 4.71a Diagnostic Codes 5014, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for a higher 
evaluation for his service-connected disabilities of 
bilateral patella chondromalacia within the meaning of 38 
U.S.C.A. 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  Furthermore, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A. 5107(a), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. 4.10 
(1999). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability. 38 
C.F.R. 4.1, 4.2 (1999).  The veteran was granted service 
connection for bilateral chondromalacia of the knees in a 
June 1981 rating decision, with a noncompensable rating.  

In January 1993, the veteran submitted a claim for increased 
rating for his bilateral knee disorder.  This claim was 
initially denied by the RO in ratings decisions dated March 
1993 and February 1995.  However, the RO in a December 1999 
rating decision reevaluated the service-connected disability 
and assigned separate 10 percent disability evaluations for 
chondromalacia of the right knee and chondromalacia of the 
left knee, effective from August 20, 1997, date of VA 
examination.  

After a review of the records, the Board finds that the 
evidence supports a 10 percent rating, and no greater, for 
each knee on the basis of painful motion with crepitus for 
the time period prior to August 20, 1997, and from that date.  
See 38 U.S.C.A. 7104 (West 1991 & Supp. 1999).

The veteran's chondromalacia condition is currently rated 
under 38 C.F.R. 4.71a, diagnostic code 5014-5257.  Diagnostic 
code 5014, for osteomalacia, is rated on limitation of 
affected part as degenerative arthritis.  

A compensable rating for limitation of flexion under DC 5260 
requires limitation to 45 degrees.  Limitation of flexion of 
either leg to 15 degrees warrants a 30 percent evaluation, 
the highest possible under this rating code.  38 C.F.R. 
§ 4.71a, DC 5260.  Under diagnostic code 5261, for limitation 
of leg extension, a 10 percent rating is warranted for 
extension limited to 10 degrees.  Limitation of extension of 
either leg to 20 degrees warrants a 30 percent evaluation.  A 
40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation, the highest available 
under this rating code, requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Review of the medical evidence of record reveals that both a 
private medical examination report, dated June 1992, and the 
June 1994 VA examination report noted no restriction of range 
of motion of the knees.  On VA examination in August 1997, 
range of motion for both knees was 120 degrees flexion to 0 
degrees extension, with crepitation on movement.  The Board 
thus finds that the veteran's knees are noncompensable under 
these limitation of motion diagnostic codes.

Under DC 5257, for other impairment of the knee, recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
Neither the 1997 VA examination, nor the prior VA or private 
examination, reveals evidence of slight subluxation or 
lateral instability.  Therefore, the Board does not find 
sufficient evidence to support an increased rating under this 
diagnostic code.

The Board also notes that a rating, in excess of 10 is not 
warranted either prior to or from August 20, 1997, for the 
veteran's right and left knee disabilities under DCs 5256, 
5258, 5259, 5262 or 5263 as there is no evidence of, 
respectively, ankylosis of the knee, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum during this rating 
period.

In evaluating the veteran's condition, the Board also 
considers the limitation of function imposed by pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as well as VAOPGCPREC 9-98.  Under § 4.40, 
the VA may take functional loss into consideration when 
rating a disability of the musculoskeletal system, due to the 
inability to perform the normal working movements of the body 
with the normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Under 
§ 4.45 the VA is directed to consider joint disability due to 
less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

In the instant case, the Board notes that on both VA 
examinations, the veteran complained of bilateral knee pain 
and occasional swelling with prolonged standing.  The June 
1994 VA examiner found crepitus and swelling and further 
noted that the veteran had "mild disability" due to "the 
ache in both knees".  In 1997, the VA examiner found mild 
limitation of flexion with crepitus but no evidence of 
swelling or deformities.  The Board finds that with 
satisfactory evidence of painful motion as was noted during 
both VA examinations, together with the objective evidence of 
crepitus in each knee, the evidence supports a 10 percent 
rating for each knee.  Thus, the Board finds sufficient 
evidence to grant a compensable rating of 10 percent, and no 
greater, for each knee for the periods both prior to and 
since August 20, 1997.


ORDER

A 10 percent rating, but no higher, is granted for 
chondromalacia, right knee, prior to August 20, 1997.
A 10 percent rating, but no higher, is granted for 
chondromalacia, left knee, prior to August 20, 1997.
A rating in excess of 10 percent, is denied for 
chondromalacia, right knee, from August 20, 1997.
A rating in excess of 10 percent, is denied for 
chondromalacia, left knee, from August 20, 1997.


REMAND

The veteran's bilateral varicose veins disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Code 7120.  The veteran's most recent VA arteries and veins 
examination took place in August 1997.  The regulations 
specific to the evaluation of cardiovascular disorders, to 
include disabilities of the veins and arteries, were changed 
during the pendency of this appeal, effective January 12, 
1998, and August 13, 1998.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997) with 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (to be codified at 38 C.F.R. § 4.104, Code 
7120) and 63 Fed. Reg. 37778-37779 (July 14, 1998) (to be 
codified at 38 C.F.R. § 4.104, Code 7120).  In addition, the 
VA's General Counsel has recently issued a precedential 
opinion as to the retroactive applicability of revised rating 
schedule criteria to increased rating claims.  See VAOPGCPREC 
3-2000 (April 10, 2000).  Thus, the veteran's bilateral 
varicose veins must be evaluated for each extremity under all 
three regulatory versions, in accordance with the 
instructions contained in VAOPGCPREC 3-2000.  Such action 
should be accomplished by the RO, in the first instance, to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Should the record prove 
insufficient for rating purposes, then a new examination(s) 
should also be afforded the veteran.  

In light of the above, the RO must also readjudicate the 
veteran's claim of entitlement to a TDIU, taking into 
consideration any increased or additional ratings assigned as 
a result of the re-evaluation of the veteran's service-
connected varicose veins.  


In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO should readjudicate the claim 
for an increased evaluation for bilateral 
varicose veins of the right lower 
extremity and the left lower extremity, 
considering the former and both 1998 
revisions of the criteria of Diagnostic 
Code 7120, the effective dates of the 
changes in regulation, giving 
consideration to the recent directives in 
VAOPGPREC 3-2000 (April 10, 2000).  The 
RO should undertake any additional 
development deemed necessary to 
effectuate these directives.  All 
pertinent legal authority governing the 
claims, as well as all concerns noted in 
this REMAND, should be addressed.

2.  The RO should also readjudicate the 
issue of entitlement to a TDIU.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, a timely notice of disagreement, 
and, following the issuance of a 
statement of the case, a timely 
substantive appeal must be filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



